DETAILED ACTION
This Office Action is in response to the amendment filed on 04/26/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/26/2022 has been entered.  
Claims 1 and 13 have been amended.  Claims 17 and 19 are canceled.  Claims 21-22 are new.  Claims 1-16, 18, and 20-22 are pending in the application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-13, 15-16, 18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11, 13, and 15 of U.S. Patent No. 10, 908,799, in view of Si et al. (CN 102789327A hereinafter Si) and Shehata et al. (US 2015/0142211 A1 hereinafter Shehata).

In the table below, the left side contains claims 1 and 3-12 in the instant application while the right side contains portions of claims 1-8 of U.S. Patent No. 10, 908,799:

17/157,629 (Instant application)
US 10,908,799 B2 (Patent '799)
(Claim 1) A method for controlling an unmanned aerial vehicle (UAV), comprising: displaying, in response to a preset trigger event being detected, a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding, and the control interactive interface being included in a control application that is installed in the mobile apparatus; detecting a contact operation on the touch display in a real-time manner; in response to determining that the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for controlling the UAV; and generating, in response to determining that the sliding contact operation is the control trigger operation, a control instruction for controlling the UAV, including: 

generating a first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a first moving state; and 

generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state.  
(Claim 1) A method for controlling a moving object, comprising:bringing, in response to a preset trigger event being detected, a preset image region from a hidden state to a display state in which the preset image region is provided on a touch display, the trigger event including a click on a control button for starting to move the moving object;detecting a contact operation on the touch display in a real-time manner;determining whether the contact operation is a sliding contact operation in the preset image region;in response to determining the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for the moving object and controlling to start a self-checking process for the moving object;stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process;controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation; andgenerating a control instruction for the moving object in response to no error information being detected after the self-checking process is completed and determining that the sliding contact operation is the control trigger operation.






(Claim 3) The method according to claim 1, wherein the preset image region includes a sliding indication region configured to indicate a path for sliding and an interactive sliding icon configured to move dynamically in the sliding indication region.  
(Claim 2) The method according to claim 1, wherein the preset image region is a human machine interactive interface including a sliding indication region configured to indicate a sliding path and an interactive sliding icon configured to move dynamically in the sliding indication region.
(Claim 4) The method according to claim 3, wherein determining whether the sliding contact operation is the control trigger operation for the UAV includes: judging whether the sliding contact operation meets a preset control trigger condition; and determining that the sliding contact operation is the control trigger operation for the UAV in response to the sliding contact operation meeting the preset control trigger condition.  
(Claim 3)  The method according to claim 2, wherein determining whether the sliding contact operation is the control trigger operation for the moving object comprises:judging whether the sliding contact operation in the preset image region meets a preset control trigger condition; anddetermining that the sliding contact operation is the control trigger operation for the moving object if the sliding contact operation meets the preset control trigger condition.
(Claim 5) The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being a continuous sliding operation in the preset image region.  
(Claim 4) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is a continuous sliding operation in the preset image region;
(Claim 6) The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being an operation of sliding the interactive sliding icon in a sliding path region included in the preset image region.  
(Claim 5) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of sliding the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region;
(Claim 7)The method according to claim 4, wherein the preset control trigger condition includes: the sliding contact operation being an operation of moving the interactive sliding icon in a sliding path region included in the preset image region along a predefined direction.  
(Claim 6) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of moving the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region along a predefined direction
(Claim 8)  The method according to claim 3, wherein the preset control trigger condition includes: the sliding contact operation being an operation of moving the interactive sliding icon in a sliding path region included in the preset image region by a moving distance, with a ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold.  
(Claim 7) The method according to claim 3, wherein judging whether the sliding contact operation in the preset image region meets the preset control trigger condition comprises:judging whether the sliding contact operation in the preset image region is an operation of moving the interactive sliding icon included in the preset image region in a sliding path region included in the preset image region by a moving distance, with a ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold;
(Claim 9) The method according to claim 1, wherein displaying the preset image region includes: bringing, in response to the preset trigger event being detected, the preset image region from a hidden state to a display state. 
(Claim 1) A method for controlling a moving object, comprising:bringing, in response to a preset trigger event being detected, a preset image region from a hidden state to a display state in which the preset image region is provided on a touch display, the trigger event including a click on a control button for starting to move the moving object;
(Claim 10) The method according to claim 1, further comprising: controlling to start a self-checking process for the UAV in response to determining that the contact operation is the sliding contact operation in the preset image region; and stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process.  
(Claim 1) ...in response to determining the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for the moving object and controlling to start a self-checking process for the moving object;stopping determining whether the sliding contact operation is the control trigger operation in response to error information being detected by the self-checking process;
(Claim 11) The method according to claim 10, further comprising: controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation.
(Claim 1) ...controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation;
(Claim 12) The method according to claim 10, further comprising:   displaying information on progress of the self-checking process according to information associated with the sliding contact operation; wherein the information associated with the sliding contact operation includes at least one of information indicating a duration of a sliding in the preset image region or information indicating a moving distance of the sliding in the preset image region.  
(Claim 8) The method according to claim 1, further comprising:displaying information on progress of the self-checking process according to information associated with the sliding contact operation in the preset image region,wherein the information associated with the sliding contact operation in the preset image region comprises at least one of information on a duration of a sliding in the preset image region or information on a moving distance.


Note: 
The ‘unmanned aerial vehicle (UAV)’ is anticipated by the 'moving object’ of the patent US10,908,799 B2.  


In the same field of endeavor, Si teaches wherein a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding, and the control interactive interface being included in a control application that is installed in the mobile apparatus (page 2, lines 15 to 23 - the gesture-based mobile robot control method of the present invention is implemented on a control terminal device having a touch display screen; the control terminal device can be selected from a tablet computer; the tablet computer  can run the compiled software on the tablet and realize the information interaction with the robot; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen, the sliding motion is mapped to motion control command for the mobile robot - thus, the preset image region functions to prompt the user to perform sliding); generating a first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a first moving state (page 6, lines 17 to 18 -  mapping relationship between the gesture and the mobile robot motion state is established; page 8, lines 6 to 14 - taking the initial touch point of the sliding finger as the origin, and establishing the vector with the touch point in the sliding finger sliding as the end point, the sliding distance is mapped to the control of the moving speed or the rotation rate of the mobile robot, and the direction mapping of the vector is the control of the direction of the mobile robot: when the angle between the vector direction and the vertical direction of the screen is less than the set threshold, the moving robot moves forward or backward; when the angle between the vector direction and the horizontal direction of the screen is less than the threshold value , the mobile robot moves in the same direction or in parallel, and when the angle between the vector direction and the horizontal direction and the vertical direction is not less than the set threshold, the mobile robot generates steering during the traveling -  thus, generating first control instruction for controlling the speed and direction of the robot/ UAV while it's in a moving state (i.e., first moving state)) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding, and the control interactive interface being included in a control application that is installed in the mobile apparatus and generating a first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a first moving state, as suggested in Si.  Doing so would be desirable because it would allow the user operation to be intuitive and simple, and conforming to the human operation habit (Si, Page 1, lines 8 to 9).  
In the same field of endeavor, Shehata teaches a control station for remotely controlling unmanned aerial vehicles (see Abstract) wherein generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state ([0097] the vehicle status icon changes to indicate the state of each vehicle. In the preferred embodiment, the statuses indicated are landed (vehicle is on the ground), spinning up (vehicle is getting ready to take off), hovering (the vehicle is flying but is stationary relative to the ground), moving (the vehicle is flying and is moving relative to the ground), etc. (i.e., different moving states); [0051] if any UAV is moving when the user enters Flight Plan Editing Mode, the control system sends instructions to those UAVs, instructing the respective UAVs to cease any motion; [0065] In FIG. 3, the ground height indicator 130 shows UAVs “Scotty” and “Jenny” both at a ground height of 0 (i.e., vehicle not moving/ second moving state); In FIG. 4, the user has clicked on UAV Jenny's ground height indicator icon 135 and dragged it up by clicking without releasing, then pulling the indicator icon 135 up along the ground height slider 130; this action creates a ground height control 140, which indicates the desired height for that UAV which in this case is 29 meters (i.e., second control instruction) - thus, generating second control instruction to take off the UAV while it's on the ground/ not moving state).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state, as suggested in Shehata into Si.  Doing so would be desirable because it would provide an easier system/ way of remotely controlling the operation of a UAV/ moving object (Shehata [0003]).  


Claims 13 and 15-16, 18, and 20 of the instant application are apparatus claims similar to the method claims 1, 3-4, 6, and 8 above and recite similar limitations as Claims 9-11, 13, and 15 of Patent ‘799 and are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (CN 102789327A hereinafter Si) in view of Chen et al. (US 2012/0191269 A1 hereinafter Chen) and Shehata et al. (US 2015/0142211 A1 hereinafter Shehata).

Regarding Claim 1, Si discloses a method for controlling a moving object (page 6, line 5: gesture based mobile robot control method), comprising: 
displaying a preset image region on a control interactive interface provided on a touch display of a mobile apparatus, the preset image region being configured to prompt a user to perform a sliding and the control interactive interface being included in a control application that is installed in the mobile apparatus (page 2, lines 15 to 23 - the gesture-based mobile robot control method of the present invention is implemented on a control terminal device having a touch display screen; the control terminal device can be selected from a tablet computer; the tablet computer  can run the compiled software on the tablet and realize the information interaction with the robot; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen, the sliding motion is mapped to motion control command for the mobile robot - thus, the preset image region functions to prompt the user to perform sliding); 
detecting a contact operation on the touch display in a real-time manner (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen – thus, detecting contact operation in real-time manner); 
in response to determining that the contact operation is a sliding contact operation in the preset image region, determining whether the sliding contact operation is a control trigger operation for controlling the moving object (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen (i.e., sliding operation in preset image region), the sliding motion is mapped to motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact operation is a control trigger operation), a motion control command to the mobile robot started); and 
generating, in response to determining that the sliding contact operation is the control trigger operation, a control instruction for controlling the moving object (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., control trigger operation), a motion control command to the mobile robot started (i.e., generating a control instruction)), including: generating a first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a first moving state (Si, page 6, lines 17 to 18 -  mapping relationship between the gesture and the mobile robot motion state is established; page 8, lines 6 to 14 - taking the initial touch point of the sliding finger as the origin, and establishing the vector with the touch point in the sliding finger sliding as the end point, the sliding distance is mapped to the control of the moving speed or the rotation rate of the mobile robot, and the direction mapping of the vector is the control of the direction of the mobile robot: when the angle between the vector direction and the vertical direction of the screen is less than the set threshold, the moving robot moves forward or backward; when the angle between the vector direction and the horizontal direction of the screen is less than the threshold value , the mobile robot moves in the same direction or in parallel, and when the angle between the vector direction and the horizontal direction and the vertical direction is not less than the set threshold, the mobile robot generates steering during the traveling -  thus, generating first control instruction for controlling the speed and direction of the robot/ UAV while it's in a moving state (i.e., first moving state)).
However, Si fails to expressly teach wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region.
In a similar field of endeavor, Chen teaches a method for controlling unmanned vehicle (see Abstract) wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region  ([0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle; [0062] smartphone provide list of unmanned vehicles; the operator can select (i.e., click) a specific unmanned vehicle to direct (i.e., preset trigger event); [0033]-[0035] receive by smart phone a request to control an unmanned vehicle; video stream and vehicle controls (i.e., preset image region) are displayed on a touch-sensitive display within the smartphone - thus, displaying a preset image region on a control interactive interface); [0029] operators manipulation of the vehicle controls directs the unmanned vehicle; [0046] fig. 4A shows the controls.  See fig. 4A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein controlling an unmanned aerial vehicle (UAV) and displaying, in response to a preset trigger event being detected, a preset image region, as suggested in Chen into Si.  Doing so would be desirable because it would provide a universal unmanned vehicle/ moving object controller that is more desirable (Chen [0006]), thereby enhancing the user experience.  
However, Si and Chen fail to expressly teach wherein generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state.  
In the same field of endeavor, Shehata teaches a control station for remotely controlling unmanned aerial vehicles (see Abstract) wherein generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state ([0097] the vehicle status icon changes to indicate the state of each vehicle. In the preferred embodiment, the statuses indicated are landed (vehicle is on the ground), spinning up (vehicle is getting ready to take off), hovering (the vehicle is flying but is stationary relative to the ground), moving (the vehicle is flying and is moving relative to the ground), etc. (i.e., different moving states); [0051] if any UAV is moving when the user enters Flight Plan Editing Mode, the control system sends instructions to those UAVs, instructing the respective UAVs to cease any motion; [0065] In FIG. 3, the ground height indicator 130 shows UAVs “Scotty” and “Jenny” both at a ground height of 0 (i.e., vehicle not moving/ second moving state); In FIG. 4, the user has clicked on UAV Jenny's ground height indicator icon 135 and dragged it up by clicking without releasing, then pulling the indicator icon 135 up along the ground height slider 130; this action creates a ground height control 140, which indicates the desired height for that UAV which in this case is 29 meters (i.e., second control instruction) - thus, generating second control instruction to take off the UAV while it's on the ground/ not moving state).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state, as suggested in Shehata into Si and Chen.  Doing so would be desirable because it would provide an easier system/ way of remotely controlling the operation of a UAV/ moving object (Shehata [0003]). 

As to dependent Claim 2, Si, Chen, and Shehata teach all the limitations of claim 1.  Chen further teaches wherein the preset trigger event includes receiving at least one of an instruction for requesting the UAV to take off, an instruction for requesting UAV to land, or an instruction for requesting the UAV to return ([0062] smartphone provide list of unmanned vehicles; the operator can select a specific unmanned vehicle to direct; [0030] The drive control 105 a enables the operator to direct the unmanned vehicle to move in any direction; [0033]-[0035] receive by smart phone a request to control an unmanned vehicle; video stream and vehicle controls are displayed on a touch-sensitive display within the smartphone; [0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle).  

As to dependent Claim 3, Si, Chen, and Shehata teach all the limitations of claim 1.  Chen further teaches wherein the preset image region includes a sliding indication region configured to indicate a path for sliding and an interactive sliding icon configured to move dynamically in the sliding indication region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the sliding path with interactive sliding icon/ arrow that moves in the sliding region).  

As to dependent Claim 4, Si, Chen, and Shehata teach all the limitations of claim 3.  Si further teaches wherein judging whether the sliding contact operation meets a preset control trigger condition (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., judging whether the sliding contact operation in the preset image region meets a preset control trigger condition)); and determining that the sliding contact operation is the control trigger operation for the moving object in response to the sliding contact operation meeting the preset control trigger condition (page 8, lines 1 to 5:  when the finger slides on the screen by more than a predetermined threshold (i.e., preset control trigger condition), a motion control command to the mobile robot started – thus, determining that the sliding contact operation is the control trigger operation for the moving object based on the preset control trigger condition).  Chen further teaches wherein the moving object is a UAV ([0007] controlling an unmanned vehicle; [0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle).

As to dependent Claim 5, Si, Chen, and Shehata teach all the limitations of claim 4.  Si further teaches wherein the sliding contact operation being a continuous sliding operation in the preset image region (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen; when the finger slides on the screen by more than a predetermined threshold (i.e., sliding contact operation being a continuous sliding operation in the preset image region), a motion control command to the mobile robot started).  

As to dependent Claim 6, Si, Chen, and Shehata teach all the limitations of claim 4.  Chen further teaches wherein the sliding contact operation being an operation of sliding the interactive sliding icon in a sliding path region included in the preset image region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the sliding path with interactive sliding icon/ arrow in the preset image region).  

As to dependent Claim 7, Si, Chen, and Shehata teach all the limitations of claim 4.  Chen further teaches wherein the sliding contact operation being an operation of moving the interactive sliding icon in a sliding path region included in the preset image region along a predefined direction ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the predefined sliding path direction with interactive sliding icon/ arrow that moves in the direction).

As to dependent Claim 9, Si, Chen, and Shehata teach all the limitations of claim 1.  Chen further teaches wherein bringing, in response to the preset trigger event being detected, the preset image region from a hidden state to a display state ([0037] in unmanned air vehicle embodiments, the controls that are displayed on the smart phone can include a control to direct the altitude of the unmanned air vehicle; [0062] smartphone provide list of unmanned vehicles; the operator can select (i.e., click) a specific unmanned vehicle to direct (i.e., preset trigger event); [0033]-[0035] receive by smart phone a request to control an unmanned vehicle; video stream and vehicle controls (i.e., preset image region) are displayed on a touch-sensitive display within the smartphone - thus, bringing a preset image region from a hidden state to display state in response to preset trigger event); [0029] operators manipulation of the vehicle controls directs the unmanned vehicle; [0046] fig. 4A shows the controls.  See fig. 4A).

Claims 13-16 and 18 are apparatus claims corresponding to the method claims 1-4 and 6 above and therefore, rejected for the same reasons.  Si further teaches wherein the mobile apparatus comprising: a processor (page 3, line 4: a computing display device with touch function as a control terminal device.  The computing display device includes processor).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen and Shehata, further in view of Ma et al. (US 2014/0317532 A1 hereinafter Ma).

As to dependent Claim 8, Si, Chen, and Shehata teach all the limitations of claim 3.  Si further teaches wherein the sliding contact operation being an operation in the preset image region by a moving distance (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen (i.e., preset image region) by more than a predetermined threshold (i.e., moving distance), a motion control command to the mobile robot started).  Chen further teaches wherein operation of moving the interactive sliding icon in a sliding path region included in the preset image region by a moving distance ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm.  See fig. 4C – it shows the sliding path with interactive sliding icon/ arrow that moves in the sliding region).
However, Si, Chen, and Shehata fail to expressly teach ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold. 
In an analogous field of endeavor, Ma teaches a ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold ([0075] slider moved to a point that is eighty percent of the length of the slide bar – i.e., ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ratio of the moving distance to a length of the sliding path region reaching a preset ratio threshold, as suggested in Ma into Si, Chen, and Shehata.  Doing so would be desirable because it would provide for a flexible user interaction and control mechanism (Ma [0003]).  

Claim 20 is an apparatus claim corresponding to the method claim 8 above and therefore, rejected for the same reasons.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen and Shehata, further in view of Kim et al. (US 2013/0030750 A1 hereinafter Kim).

As to dependent Claim 10, Si, Chen, and Shehata teach all the limitations of claim 1.  Si further teaches determining the contact operation is the sliding contact operation in the preset image region (page 2, lines 17 to 19: the operation on the touch screen of the control terminal device mapped to the motion control command of the mobile robot and the mobile robot execute the control command; page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when one finger sliding on the effective display area of the video image on the screen (i.e., determining the sliding contact operation in a preset image region)) and determining whether the sliding contact operation is the control trigger operation (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact operation is a control trigger operation), a motion control command to the mobile robot started).
However, Si, Chen, and Shehata fail to expressly teach controlling to start a self-checking process for the UAV in response to determining the contact operation is in the preset image region and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process.  
In a similar field of endeavor, Kim teaches a robot cleaner and a self testing method (see Abstract) wherein controlling to start a self-checking process for the moving object in response to determining the contact operation is in the preset image region ([0009] robot cleaner capable of performing a self test when being initially operated or when required by user; [0017]the robot cleaner perform self test operation by sensing states of components and sensors (i.e., self-checking process for the moving object); [0037] input unit configured to input execution command with respect to self test mode; controller execute test algorithm according to the execution command; input unit implemented as one or more buttons; [0038] the input unit installed on the upper part of the robot cleaner in the form of hard or soft keys, touch pad, touch screen, etc.; the user may input command for self test mode by pressing one of the buttons in a constant form or pressing one button for a predetermined period of time – thus, starting self-checking process if the contact operation is in a preset region) and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process ([0069] in the self test mode, the controller tests the cliff sensor with reference values; if the cliff sensor is in an abnormal state (i.e., error information detected by the moving object is received), the controller stops the robot cleaner (i.e., stopping determining the control trigger operation)).  .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein controlling to start a self-checking process for the UAV in response to determining the contact operation is in the preset image region and stopping determining whether the contact operation is the control trigger operation if error information detected by the self-checking process, as suggested in Kim into Si, Chen, and Shehata.  Doing so would be desirable because performing the self test would prevent malfunctions occurring while the robot cleaner/ moving object performs an operation (Kim [0016]) and enhance the stability of the system (Kim [0017]).  

As to dependent Claim 11, Si, Chen, Shehata, and Kim teach all the limitations of claim 10.  Si further teaches determining that the sliding contact operation is not the control trigger operation (page 8, lines 1 to 5:  the finger sliding motion mapped to the motion control command for the mobile robot; when the finger slides on the screen by more than a predetermined threshold (i.e., determining whether the sliding contact operation is a control trigger operation or not), a motion control command to the mobile robot started).   Kim further teaches controlling to stop the self-checking process from being completed in response to determining that the sliding contact operation is not the control trigger operation ([0103] if abnormal state is determined, robot outputs error message "execute test mode after turning off main power switch and turning back on".  Accordingly, when the user doesn't perform the contact operation to execute the test mode again (i.e., not control trigger operation), the self test won't be completed (i.e., stop the started self-checking process).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen, Shehata, and Kim, further in view of Kondo et al. (US 2008/0183484 A1 hereinafter Kondo).

As to dependent Claim 12, Si, Chen, Shehata, and Kim teach all the limitations of claim 10. Chen further teaches wherein the information associated with the sliding contact operation includes at least one of information on a duration of a sliding in the preset image region or information indicating a moving distance of the sliding in the preset image region ([0050] as shown in fig. 4C, a side arrow appears when the operator taps on the robotic arm control; operator can move the finger along the arrow 418 to move up or down the robotic arm – thus, the information associated with the sliding contact operation comprises information on moving distance).  Kim further teaches self-checking process according to information associated with the contact operation (([0009] robot cleaner capable of performing a self test when being initially operated or when required by user; [0037] input unit configured to input execution command with respect to self test mode; controller execute test algorithm according to the execution command; input unit implemented as one or more buttons; [0038] the input unit installed on the upper part of the robot cleaner in the form of hard or soft keys, touch pad, touch screen, etc.; the user may input command for self test mode by pressing one of the buttons in a constant form or pressing one button for a predetermined period of time – thus, starting self-checking process according to information associated with the contact operation). 
However, Si, Chen, Shehata, and Kim fail to expressly teach displaying information on progress of the self-checking process.  
In an analogous field of endeavor, Kondo teaches a vehicle diagnosis system that includes self-diagnosis (i.e., self-checking) of a vehicle (see Abstract) wherein displaying information on progress of the self-checking process ([0126]-[0127] the output of diagnosis results and information on the waiting time is advised; it would provide progress of the diagnosis; the information is distributed to diagnosis terminal – thus, displaying information on the progress of self-checking process).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated displaying information on progress of the self-checking process, as suggested in Kondo into Si, Chen, Shehata, and Kim.  Doing so would be desirable because it would provide an accurate understanding of the progress of the diagnosis to the user (Kondo [0126]).  
 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Si in view of Chen and Shehata, further in view of Rosenstein et al. (US 2012/0185095 A1 hereinafter Rosenstein).

As to dependent Claim 21, Si, Chen, and Shehata teach all the limitations of claim 1.  However, Si, Chen, and Shehata fail to expressly teach wherein determining the sliding contact operation to be the control trigger operation for controlling the UAV in response to a sliding duration of the sliding contact operation meeting a requirement.
In the same field of endeavor, Rosenstein teaches wherein determining the sliding contact operation to be the control trigger operation for controlling the UAV in response to a sliding duration of the sliding contact operation meeting a requirement (Rosenstein [0012]-[0013] The tablet computer include a touch screen having a display area of at least 150 square inches; the tablet computer can be detachably receivable over the display; for a touching duration greater than a threshold period of time, the method includes driving the robot in a direction based on a location of contact on the robot; for a touching duration less than the threshold period of time, the method includes articulating an interface of the robot to at least substantially face the location of contact on the robot; for a touching duration less than the threshold period of time, the method includes issuing a zero velocity drive command – thus, determining the sliding contact operation to be the control trigger operation for in response to a sliding duration of the sliding contact operation meeting a requirement).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining the sliding contact operation to be the control trigger operation for controlling the UAV in response to a sliding duration of the sliding contact operation meeting a requirement, as suggested in Rosenstein into Si,Chen, and Shehata.  Doing so would be desirable because it would allow the user to manipulate the robot more easily (Rosenstein [0149]), thereby improving user experience.  

As to dependent Claim 22, Si, Chen, and Shehata teach all the limitations of claim 1.  However, Si, Chen, and Shehata fail to expressly teach wherein generating a third control instruction for controlling the UAV in response to a sliding duration of the sliding contact operation being a first sliding duration; and generating a fourth control instruction different from the third control instruction for controlling the UAV in response to the sliding duration of the sliding contact operation being a second sliding duration different from the first sliding duration.
In the same field of endeavor, Rosenstein teaches wherein generating a third control instruction for controlling the UAV in response to a sliding duration of the sliding contact operation being a first sliding duration and generating a fourth control instruction different from the third control instruction for controlling the UAV in response to the sliding duration of the sliding contact operation being a second sliding duration different from the first sliding duration (Rosenstein [0012]-[0013] The tablet computer include a touch screen having a display area of at least 150 square inches; the tablet computer can be detachably receivable over the display; for a touching duration greater than a threshold period of time, the method includes driving the robot in a direction based on a location of contact on the robot; for a touching duration greater than a threshold period of time (i.e., first duration), the method includes driving the robot in a direction based on a location of contact on the robot (i.e., third control instruction); for a touching duration less than the threshold period of time  (i.e., second duration), the method includes articulating an interface of the robot to at least substantially face the location of contact on the robot (i.e., fourth control instruction); for a touching duration less than the threshold period of time, the method includes issuing a zero velocity drive command).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein determining the sliding contact operation to be the control trigger operation for controlling the UAV in response to a sliding duration of the sliding contact operation meeting a requirement, as suggested in Rosenstein into Si, Chen, and Shehata.  Doing so would be desirable because it would allow the user to manipulate the robot more easily (Rosenstein [0149]), thereby improving user experience.  

Response to Arguments
Double Patenting: Applicant’s request to hold the double patenting rejections in abeyance pending resolution of other rejections is acknowledged. The double patenting rejection is maintained.

35 U.S.C. §103: In the remarks, Applicant argues that cited references fail to teach the newly presented features of " generating a first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a first moving state," and "generating a second control instruction different from the first control instruction for controlling the UAV according to the sliding contact operation in response to the UAV being in a second moving state different from the first moving state," as recited in amended independent claims 1 and 13. 
Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/BEAU D SPRATT/Primary Examiner, Art Unit 2143